Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 6, 8, 11-14, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nigram et al. (U.S. Pub No. 2015/0173004 A1) in view of Chandramouli et al. (U.S. Pub No. 2018/0020418 A1).


1. Nigam teaches a control method by a user equipment in a wireless communication system, the method comprising: receiving information on a second base station from a first base station; transmitting a signal for connection to the second base station, based on the information [par 0067, The information provided by the 4G BS 104 includes at least one of the slots of 5G to monitor, the preambles to monitor and the beams to monitor. The slots of 5G to monitor can help in reducing the power consumption of the MS 102 as the MS 102 can now monitor only few slots instead of all. The preambles to monitor for the 5G can further help in reducing the power consumption of the MS 102 as the MS 102 now needs to perform less number of correlations for detecting the received preamble. Further this information of the slots to monitor and the preambles to monitor can be provided for more than one 5G BS 106. It can be provided individually for each 5G BS 106 or can be provided together for a group of 5G BSs 106. The location of the MS 102 can be known at the 4G sector level or even at the 5G BS sector level]; performing at least one service corresponding to the communication system of the second base station in the case that the connection to the second base station is successfully established [par 0058, 0059, The high frequency carrier with large bandwidth is used primarily for providing the high data rates services to the mobile users. The high frequency carrier is activated for example, when the MS 102 requires high data rate services which cannot be served by the low frequency carrier. Since the 4G BS 104 and 5G BS 106 are not co located, the MS 102 has to search and acquire the high frequency carrier when required. In an exemplary embodiment, 4G BS 104 controls some aspects of the 5G BS 106 and the MS 102 communicates with the 4G BS 104 using low frequency carrier and with the 5G BS using high frequency carrier. The 4G BS broadcasts necessary information for identifying, acquiring and registering with itself on the low frequency carrier. The high frequency with large bandwidth is used primarily for providing the high data rates services to the mobile users. Since the 4G and the 5G BSs are not co-located, the MS has to search and acquire the 5G BS operating on the high frequency carrier when required].
 	Nigam fail to show In case that at least one service corresponding to a communication system of the first base station is executed; turning on a 5G chip corresponding to a communication system of the second base station, which is in a turned-off state, in response to the reception of the information; the at least one service corresponding to the communication system of the first base station being different from the at least one service corresponding to the communication system of the second base station.
 	In an analogous art Chandramouli show In case that at least one service corresponding to a communication system of the first base station is executed [par 0103, 0108, the processor is configured to, responsive to registering said terminal as being capable of having access to the first access network (5G), initiate the modification of the routing in the user plane via the second access network (4G) such that the user plane is routed via the access network entity (eNB) of the second access network (4G) to the gateway (uGW) of the first access network (5G). In other words, dual connectivity and combined attach procedure across two RATs (4G and 5G) for Internet Protocol (IP) or Ethernet services is enabled by means of introducing a new interface]; turning on a 5G chip corresponding to a communication system of the second base station, which is fig 9-11, par 0185 -0190, 0307, UE detects 5G e.g. because measurements were activated, e.g. measurements can be activated by the 5G-UE when entering, and LTE sysinfos indicates 5G neighbors, sysinfo indication could be service specific, as can be the measurement activation, UE is registered for LTE with the common core network (cMGW); UE is in EMM-REGISTERED state in LTE and 5G (one EMM state sufficient for both 5G and LTE), the state of registration in both domains/RATs. WCDMA, LTE/4G, 5G, WIMAX and WLAN and can advantageously be implemented in user equipments or smart phones, or personal computers connectable to such networks. That is, it can be implemented as/in chip sets to connected devices, and/or modems thereof], the at least one service corresponding to the communication system of the first base station being different from the at least one service corresponding to the communication system of the second base station [par 0206,  in case of (1), eNB triggers the UE to perform 5G measurement and based on measurement report, eNB can determine whether it is in the 5G coverage area or not; if the UE is in 5G coverage area, eNB can request the UE to establish RRC connection in 5G in order to setup a new service].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Nigram and Chandramouli provide control in a control plane for a terminal for access to a first access network, wherein a coverage of the first access network at least partly overlaps a coverage of a second access network.

4. Nigam and Chandramouli creates the method as claimed in claim 1, wherein the transmitting of the signal comprises: transmitting a signal for connection to the second Nigam, par 0083, When an MS 102 wants to search for 5G cells it informs the 4G BS 104 or when the 4G BS 104 decides to triggers the MS 102 to search for 5G cells, it selects the 5G BSs 106 which can be probable candidates for the MS 102 based on the location of the MS 102 and then triggers the selected 5G BSs 106 to transmit synchronization signal in specific slots as per the location of the MS 102].


6. Nigam creates a control method by a first base station in a wireless communication system, the method comprising: transmitting information on a second base station to a
user equipment, wherein, when a signal for connection to the second base station is transmitted by the user equipment to the second base station, based on the information, and the user equipment and the second base station are successfully connected [par 0082, selective beam transmission by 5G BS, according to an embodiment of the present disclosure. In one embodiment of the present disclosure, selective transmission of the beams by 5G BS 106 is described wherein a 5G BS 106 selectively transmits the beams as per the location of MSs 102 that are connected to it, if the locations of the MSs 102 are known to the 5G BS 106 at its sector level], at least one service corresponding to a communication system of the second base station is performed [par 0061, The BS transmits a synchronization signal through a Synchronization Channel (SCH) that assists MS to detect the presence of base station. The BS also transmits the broadcast signal through a Broadcast Channel (BCH). The BCH carries essential system information, which enables MS to have initial communication with the BS. The SCH & BCH are transmitted repetitively by performing beam forming on the channels with different transmission beams wherein each TX beam transmits the SCH and BCH in different direction].
 	Nigram fail to show in case that at least one service corresponding to a communication system of the first base station is executed by the user equipment a 5G chip of the user equipment corresponding to a communication system of the second base station, which is in a turned-off state, is turned on in response to the reception of the information, wherein the at least one service corresponding to the communication system of the first base station is different from the at least one service corresponding to the communication system of the second base station.
 	In an analogous art Chandramouli to show in case that at least one service corresponding to a communication system of the first base station is executed by the user equipment a 5G chip of the user equipment corresponding to a communication system of the second base station [fig 9-11, par 0185 -0190, 0307, UE detects 5G e.g. because measurements were activated, e.g. measurements can be activated by the 5G-UE when entering, and LTE sysinfos indicates 5G neighbors, sysinfo indication could be service specific, as can be the measurement activation, UE is registered for LTE with the common core network (cMGW); UE is in EMM-REGISTERED state in LTE and 5G (one EMM state sufficient for both 5G and LTE), the state of registration in both domains/RATs. WCDMA, LTE/4G, 5G, WIMAX and WLAN and can advantageously be implemented in user equipments or smart phones, or personal computers connectable to such networks. That is, it can be implemented as/in chip sets to connected devices, and/or modems thereof], wherein the at least one service corresponding to the par 0206,  in case of (1), eNB triggers the UE to perform 5G measurement and based on measurement report, eNB can determine whether it is in the 5G coverage area or not; if the UE is in 5G coverage area, eNB can request the UE to establish RRC connection in 5G in order to setup a new service].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Nigram and Chandramouli provide control in a control plane for a terminal for access to a first access network, wherein a coverage of the first access network at least partly overlaps a coverage of a second access network.


8. Nigam discloses a user equipment in a wireless communication system, the user equipment comprising: a transceiver configured to transmit or receive a signal; and a controller configured to: control the transceiver to receive via the transceiver information on a second base station from a first base station [par 0012, a method of enabling cell acquisition in a wireless communication, where the method comprises determining, by a first base station, one or more second base stations based on a location of a Mobile Station (MS), identifying a plurality of synchronization slots and synchronization signals transmitted in a plurality of synchronization slots for the one or more second base stations, transmitting a second frequency carrier cell search command to the Mobile Station (MS), and identifying, by the MS, the second frequency carrier cell based on one or more parameters defined in the search command], transmit a signal for connection to par 0082, selective beam transmission by 5G BS, according to an embodiment of the present disclosure. In one embodiment of the present disclosure, selective transmission of the beams by 5G BS 106 is described wherein a 5G BS 106 selectively transmits the beams as per the location of MSs 102 that are connected to it, if the locations of the MSs 102 are known to the 5G BS 106 at its sector level], and perform at least one service corresponding to the communication system of the second base station in case that the connection to the second base station is successfully established [par 0058, 0059, The high frequency carrier with large bandwidth is used primarily for providing the high data rates services to the mobile users. The high frequency carrier is activated for example, when the MS 102 requires high data rate services which cannot be served by the low frequency carrier. Since the 4G BS 104 and 5G BS 106 are not co located, the MS 102 has to search and acquire the high frequency carrier when required. In an exemplary embodiment, 4G BS 104 controls some aspects of the 5G BS 106 and the MS 102 communicates with the 4G BS 104 using low frequency carrier and with the 5G BS using high frequency carrier. The 4G BS broadcasts necessary information for identifying, acquiring and registering with itself on the low frequency carrier. The high frequency with large bandwidth is used primarily for providing the high data rates services to the mobile users. Since the 4G and the 5G BSs are not co-located, the MS has to search and acquire the 5G BS operating on the high frequency carrier when required]
 	Nigram fail to show a 5G chip and using the 5G chip, in case that at least one service corresponding to a communication system of the first base station is executed, 
 	In an analogous Chandramouli show a 5G chip and using the 5G chip [figs 9-11, par 0307, mobile communications, for example to environments under WCDMA, LTE/4G, 5G, WIMAX and WLAN and can advantageously be implemented in user equipments or smart phones, or personal computers connectable to such networks. That is, it can be implemented as/in chipsets to connected devices, and/or modems thereof], in case that at least one service corresponding to a communication system of the first base station is executed, control to turn on the 5G chip corresponding to a communication system of the second base station, which is in a turned-off state, in response to the reception of the information[fig 9-11, par 0185 -0190, 0307, UE detects 5G e.g. because measurements were activated, e.g. measurements can be activated by the 5G-UE when entering, and LTE sysinfos indicates 5G neighbors, sysinfo indication could be service specific, as can be the measurement activation, UE is registered for LTE with the common core network (cMGW); UE is in EMM-REGISTERED state in LTE and 5G (one EMM state sufficient for both 5G and LTE), the state of registration in both domains/RATs. WCDMA, LTE/4G, 5G, WIMAX and WLAN and can advantageously be implemented in user equipments or smart phones, or personal computers connectable to such networks. That is, it can be implemented as/in chip sets to connected devices, and/or modems thereof], established, the at least par 0206,  in case of (1), eNB triggers the UE to perform 5G measurement and based on measurement report, eNB can determine whether it is in the 5G coverage area or not; if the UE is in 5G coverage area, eNB can request the UE to establish RRC connection in 5G in order to setup a new service].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Nigram and Chandramouli provide control in a control plane for a terminal for access to a first access network, wherein a coverage of the first access network at least partly overlaps a coverage of a second access network.

11. Nigam and Chandramouli disclose the user equipment as claimed in claim 8, wherein the controller is further configured to control the transceiver to transmit a signal for connection to the second base station using the 5G chip which is turned on [Nigam, par 0083, When an MS 102 wants to search for 5G cells it informs the 4G BS 104 or when the 4G BS 104 decides to triggers the MS 102 to search for 5G cells, it selects the 5G BSs 106 which can be probable candidates for the MS 102 based on the location of the MS 102 and then triggers the selected 5G BSs 106 to transmit synchronization signal in specific slots as per the location of the MS 102].


12. Nigam and Chandramouli defines the user equipment as claimed in claim 8, wherein the controller is further configured to control to execute an application corresponding to Nigam par 0059, The high frequency with large bandwidth is used primarily for providing the high data rates services to the mobile users. Since the 4G and the 5G BSs are not co-located, the MS has to search and acquire the 5G BS operating on the high frequency carrier when required],.

13. Nigam and Chandramouli reveals the user equipment as claimed in claim 8, wherein, when the connection to the second base station fails, the controller is further configured to control the transceiver to transmit or receive a signal using a communication system of the first base station, and wherein the first base station is an LTE base station and the second base station is a 5G base station [Nigam par 0058, the MS 102 has to search and acquire the high frequency carrier when required. In an exemplary embodiment, 4G BS 104 controls some aspects of the 5G BS 106 and the MS 102 communicates with the 4G BS 104 using low frequency carrier and with the 5G BS using high frequency carrier].


14. Nigam teaches a first base station in a wireless communication system, the first base station comprising: a transceiver configured to transmit or receive a signal [par 0058, 0071, The 4G BS 104 broadcasts necessary information for identifying, acquiring and registering with itself on the low frequency carrier. The high frequency carrier with large bandwidth is used primarily for providing the high data rates services to the mobile users. The first base station determines one or parameters for the identified at least one second base station. The one or more parameters comprises a plurality of synchronization slots associated with the second base station and a plurality of synchronization signals transmitted in the plurality of synchronization slots]; and a controller configured to control the transceiver to transmit information on a second base station to a user equipment [par 0077, In addition the 4G BS 104 can also provide the timing information of the 5G BSs 106 with respect to the frame timing of the 4G BS 104 as explained earlier. In Step four, based on the information received in step three, the MS 102 attempts to search and synchronize to a 5G BS 106 by monitoring only the synchronization slots that are indicated by the 4G BS 104 and then performs correlation for the preambles indicated by the 4G BS 104], wherein, when a signal for connection to the second base station is transmitted by the user equipment to the second base station, based on the information[par 0058, the MS 102 has to search and acquire the high frequency carrier when required. In an exemplary embodiment, 4G BS
104 controls some aspects of the 5G BS 106 and the MS 102 communicates with the 4G BS 104 using low frequency carrier and with the 5G BS using high frequency carrier], and the user equipment and the second base station are successfully connected, at least one service corresponding to a communication system of the second base station is performed [par 0058, 0059, The high frequency carrier with large bandwidth is used primarily for providing the high data rates services to the mobile users. The high frequency carrier is activated for example, when the MS 102 requires high data rate services which cannot be served by the low frequency carrier. Since the 4G BS 104 and 5G BS 106 are not co located, the MS 102 has to search and acquire the high frequency carrier when required. In an exemplary embodiment, 4G BS 104 controls some aspects of the 5G BS 106 and the MS 102 communicates with the 4G BS 104 using low frequency carrier and with the 5G BS using high frequency carrier. The 4G BS broadcasts necessary information for identifying, acquiring and registering with itself on the low frequency carrier. The high frequency with large bandwidth is used primarily for providing the high data rates services to the mobile users. Since the 4G and the 5G BSs are not co-located, the MS has to search and acquire the 5G BS operating on the high frequency carrier when required].
 	Nigam fail to show in case that at least one service corresponding to a communication system of the first base station is executed by the user equipment, wherein, a 5G chip of the user equipment corresponding to a communication system of the second base station, which is in a turned-off state, is turned on in response to the reception of the information, using the 5G chip and wherein the at least one service corresponding to the communication system of the first base station is different from the at least one service corresponding to the communication system of the second base station.
 	In an analogous art Chandramouli show in case that at least one service corresponding to a communication system of the first base station is executed by the user equipment [par 0103, 0108, the processor is configured to, responsive to registering said terminal as being capable of having access to the first access network (5G), initiate the modification of the routing in the user plane via the second access network (4G) such that the user plane is routed via the access network entity (eNB) of the second access network (4G) to the gateway (uGW) of the first access network (5G). In other words, dual connectivity and combined attach procedure across two RATs (4G and 5G) for Internet Protocol (IP) or Ethernet services is enabled by means of introducing a new interface], wherein, a 5G chip of the user equipment corresponding to a communication system of the second base station, which is in a turned-off state, is turned on in response to the reception of the information, using the 5G chip[fig 9-11, par 0185 -0190, 0307, UE detects 5G e.g. because measurements were activated, e.g. measurements can be activated by the 5G-UE when entering, and LTE sysinfos indicates 5G neighbors, sysinfo indication could be service specific, as can be the measurement activation, UE is registered for LTE with the common core network (cMGW); UE is in EMM-REGISTERED state in LTE and 5G (one EMM state sufficient for both 5G and LTE), the state of registration in both domains/RATs. WCDMA, LTE/4G, 5G, WIMAX and WLAN and can advantageously be implemented in user equipments or smart phones, or personal computers connectable to such networks. That is, it can be implemented as/in chip sets to connected devices, and/or modems thereof], and wherein the at least one service corresponding to the communication system of the first base station is different from the at least one service corresponding to the communication system of the second base station[par 0206,  in case of (1), eNB triggers the UE to perform 5G measurement and based on measurement report, eNB can determine whether it is in the 5G coverage area or not; if the UE is in 5G coverage area, eNB can request the UE to establish RRC connection in 5G in order to setup a new service].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Nigam and Chandramouli provide control in a 


16. Nigam and Chadramouli reveal the method of claim 1, Nigam fail to show wherein an application executed for the service supported by the first base station is different from the application executed for the at least one service supported by the second base station.
 	In an analogous art Chadramouli show wherein an application executed for the service supported by the first base station is different from the application executed for the at least one service supported by the second base station[par 0206,  in case of (1), eNB triggers the UE to perform 5G measurement and based on measurement report, eNB can determine whether it is in the 5G coverage area or not; if the UE is in 5G coverage area, eNB can request the UE to establish RRC connection in 5G in order to setup a new service].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Nigam and Chandramouli provide control in a control plane for a terminal for access to a first access network, wherein a coverage of the first access network at least partly overlaps a coverage of a second access network.


17. Nigam and Chandramouli display the method of claim 1, Nigam fail to show wherein the application for the at least one service supported by the second base station is the 
 	In an analogous art Chandramouli show wherein the application for the at least one service supported by the second base station is the same application used for the service supported by the first base station [par 0136, 0137, UE may detect that V2V services are offered by the network in the area or the user may initiate a new application that requires setup of V2V services, when UE determines that V2V services are needed, it knows that 5G is preferred for V2V and it also knows that it is already in the area where 5G coverage is available (i.e. based on measurement report], and wherein the user equipment executes the application at a first execution level in a case that the application is used for the service supported by the first base station and at a second execution level [par 0134, UE may detect that V2V services are offered by the network in the area or the user may initiate a new application that requires setup of V2V services].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Nigam and Chandramouli provide control in a control plane for a terminal for access to a first access network, wherein a coverage of the first access network at least partly overlaps a coverage of a second access network.



 	In an analogous art Chandramouli show wherein an application executed for the service supported by the first base station is different from the application executed for the at least one service supported by the second base station[par 0206,  in case of (1), eNB triggers the UE to perform 5G measurement and based on measurement report, eNB can determine whether it is in the 5G coverage area or not; if the UE is in 5G coverage area, eNB can request the UE to establish RRC connection in 5G in order to setup a new service].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Nigam and Chandramouli provide control in a control plane for a terminal for access to a first access network, wherein a coverage of the first access network at least partly overlaps a coverage of a second access network.


19. Nigam and Chandramouli describe the user equipment of claim 8, Nigam fail to show wherein the application for the at least one service supported by the second base station is the same application used for the service supported by the first base station, and wherein the user equipment executes the application at a first execution level in a case that the application is used for the service supported by the first base station and 
 	In an analogous art Chandramouli show wherein the application for the at least one service supported by the second base station is the same application used for the service supported by the first base station[par 0136, 0137, UE may detect that V2V services are offered by the network in the area or the user may initiate a new application that requires setup of V2V services, when UE determines that V2V services are needed, it knows that 5G is preferred for V2V and it also knows that it is already in the area where 5G coverage is available (i.e. based on measurement report], and wherein the user equipment executes the application at a first execution level in a case that the application is used for the service supported by the first base station and at a second execution level, different from the first execution level in a case that the application is used for the service supported by the second base station[par 0134, UE may detect that V2V services are offered by the network in the area or the user may initiate a new application that requires setup of V2V services].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Nigam and Chandramouli provide control in a control plane for a terminal for access to a first access network, wherein a coverage of the first access network at least partly overlaps a coverage of a second access network.


s 2, 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nigam et al. (U.S. Pub No. 2015/0173004 A1) in view of Chandramouli et al. (U.S. Pub No. 2018/0020418 A1) in further view of Zhang et al. (U.S. Pub No. 2017/0265057 Al)

2. Nigam and Chandramouli illustrate the method as claimed in claim 1, Nigam and Chandramouli fail to show wherein the receiving comprises: receiving a public land mobile network (PLMN) identifier of the second base station as the information on the second base station.
 	In an analogous art Zhang show wherein the receiving comprises: receiving a public land mobile network (PLMN) identifier of the second base station as the information on the second base station [par 0084, the message may include various parameters such as visited public land mobile network identification (PLMN ID) as well as subscription information].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Nigam, Chandramouli, and Zhang because this provides a system and method to perform attachment of a wireless device to a next generation gateway via either a base station of a next generation radio access network.


9. Nigam and Chandramouli demonstrate the user equipment as claimed in claim 8, Nigam and Chandramouli fail to show wherein the controller is configured to control the transceiver to receive a public land mobile network (PLMN) identifier of the second base station as the information on the second base station.
par 0084, the message may include various parameters such as visited public land mobile network identification (PLMN ID) as well as subscription information].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Nigam, Chandramouli, and Zhang because this provides a system and method to perform attachment of a wireless device to a next generation gateway via either a base station of a next generation radio access network.


6. 	 Claims 7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nigam et al. (U.S. Pub No. 2015/0173004 A1) in view of Chandramouli et al. (U.S. Pub No. 2018/0020418 A1) in further view of Zhang et al. (U.S. Pub No. 2017/0265057 Al).


7. Nigam and Chandramouli, illustrates the method as claimed in claim 6, Nigam and  Chandramouli fails to show wherein the information on the second base station is a public land mobile network (PLMN)identifier of the second base station
 	In an analogous art Zhang show wherein the information on the second base station is a public land mobile network (PLMN) identifier of the second base station[par 0084, the message may include various parameters such as visited public land mobile network identification (PLMN ID) as well as subscription information],

.

15. Nigam and  Chandramouli disclose the first base station as claimed in claim 14, Nigam and Chandramouli fail to show wherein the information on the second base station is a public land mobile network (PLMN) identifier of the second base station,
 	In an analogous art Zhang show wherein the information on the second base station is a public land mobile network (PLMN) identifier of the second base station [par 0084, the message may include various parameters such as visited public land mobile network identification (PLMN ID) as well as subscription information],
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Nigam, Chandramouli, and Zhang because this provides a system and method to perform attachment of a wireless device to a next generation gateway via either a base station of a next generation radio access network.


7. 	 Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nigam et al. (U.S. Pub No. 2015/0173004 A1) in view of Chandramouli et al. (U.S. Pub No. 2018/0020418 A1) in further view of Wu (U.S. Pub No. 2018/0160458 Al).


5. Nigam and Chandramouli, disclose the method as claimed in claim 1, Nigam and  Chandramouli fail to show further comprising: in case that the connection to the connection to the second base station fails transmitting or receiving a signal using a communication system of the first base station
 	In an analogous art Wu show further comprising: in case that the connection to the connection to the second base station fails transmitting or receiving a signal using a communication system of the first base station [par 0005, transmitting a second plurality of PDUs of the first flow over the second DRB to the first BS in response to the PDU; detecting a failure, wherein the failure is a radio link failure, a handover failure, an integrity check failure or a RRC connection reconfiguration failure; transmitting a failure recovery request message to the first BS or a second BS in response to the failure; receiving a failure recovery message from the first BS or the second BS in response to the failure recovery request message]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Nigam and Wu because device and method for handling data transmissions after detecting a failure in a wireless communication system.
 	Nigam teaches where the performing of the at least one service corresponding to the communication system of the second base station further comprises: executing an application corresponding to a service corresponding to the communication system of the second base station [par 0058, 0059, The high frequency carrier with large bandwidth is used primarily for providing the high data rates services to the mobile users. The high frequency carrier is activated for example, when the MS 102 requires high data rate services which cannot be served by the low frequency carrier. Since the 4G BS 104 and 5G BS 106 are not co located, the MS 102 has to search and acquire the high frequency carrier when required. In an exemplary embodiment, 4G BS 104 controls some aspects of the 5G BS 106 and the MS 102 communicates with the 4G BS 104 using low frequency carrier and with the 5G BS using high frequency carrier. The 4G BS broadcasts necessary information for identifying, acquiring and registering with itself on the low frequency carrier. The high frequency with large bandwidth is used primarily for providing the high data rates services to the mobile users. Since the 4G and the 5G BSs are not co-located, the MS has to search and acquire the 5G BS operating on the high frequency carrier when require], or changing an execution level of the application to a level corresponding to the communication system of the second base station [par 0059, The high frequency with large bandwidth is used primarily for providing the high data rates services to the mobile users. Since the 4G and the 5G BSs are not co-located, the MS has to search and acquire the 5G BS operating on the high frequency carrier when required], wherein the first base station is an LTE base station and the second base station is a 5G base station [par 0059, 0077, In an asymmetric multiband multicarrier. A heterogeneous SMB network of millimeter wave cells overlaid by existing cellular system (example 4G LTE). In Step four, based on the information received in step three, the MS 102 attempts to search and synchronize to a5G BS 106 by monitoring only the synchronization slots that are indicated by the 4G BS 104 and then performs correlation for the preambles indicated by the 4G BS 104],



Response to Arguments

Therefore, Nigam cannot be relied on to disclose or render obvious at least the features of “receiving information on a second base station from a first base station, in case that at least one service corresponding to a communication system of the first base station is executed”, “turning on a 5G chip corresponding to a communication system of the second base station, which is in a turned-off state, in response to the reception of the information”, “transmitting a signal for connection to the second base station, based on the information”, and “performing at least one service corresponding to the communication system of the second base station using the 5G chip, in case that the connection to the second base station is successfully established, the at least one service corresponding to the communication system of the first base station being different from the at least one service corresponding to the communication system of the second base station”, as recited or analogously recited in claims 1, 6, 8, and 14.
For at least these reasons, claims 1, 6, 8, and 14 are patentably distinguishable over Nigam. As such, the 35 U.S.C. §102(a)(1) rejection of claims 1, 6, 8, and 14 over Nigam is now moot.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
				/SYED ALI/                                           Primary Examiner, Art Unit 2468